Citation Nr: 0605881	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-30 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  



THE ISSUE

Entitlement to service connection for a claimed lung 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1948 to 
January 1950, and from October 1950 to November 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the RO.  

In May 2005, the Board remanded the veteran's claim for 
further development.  

Pursuant to a May 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).  



FINDINGS OF FACT

1.  The veteran is not shown to have had a lung disorder at 
the time of his entry into active service.  

2.  The veteran is shown to have developed a chronic lung 
condition during his period of active service.  

3.  The currently demonstrated chronic obstructive pulmonary 
disease is shown as likely as not to be causally related to 
the lung pathology that had its clinical onset during the 
veteran's period of military service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by chronic obstructive pulmonary 
disease is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1111, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In a letter dated in April 2003, the RO provided notice to 
the veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In the September 2003 Statement of the Case and the December 
2005 Supplemental Statement of the Case, the RO provided the 
regulations for entitlement to service connection, and 
thereby informed the veteran of the evidence needed to 
substantiate the claim.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

All identified records have been sought.  The Board notes 
that in June 2005, the RO requested the National Personnel 
Records Center (NPRC) to furnish the Medical Evaluation Board 
records from the veteran's second period of service.  
However, in its reply, NPRC stated that those records were 
"fire-related."   

The records that are "fire-related" were likely destroyed 
by the 1973 fire at the NPRC headquarters in St. Louis, 
Missouri.  In cases such as this, VA has a "heightened" 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board's analysis of this veteran's claim, then, must be 
undertaken with this duty in mind due to the special 
circumstances of this case.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claim on the merits.  



Factual Background

The December 1948 enlistment record indicates that the 
veteran's lungs were normal.  A chest X-ray study was not 
taken.  

A November 1949 service medical record indicates that the 
veteran had had asthma at age 9 and had recurrent with 
difficulty breathing for the past week.  

The January 1950 separation examination indicates that the 
veteran's lungs showed no significant abnormalities, and the 
chest X-ray study showed no significant abnormalities.  It 
was noted that the veteran's medical history was negative, 
and he was in good health.  

On the September 1950 enlistment report of medical history, 
the veteran indicated that he did not have asthma, shortness 
of breath, or pain or pressure in the chest.  

The September 1950 enlistment examination indicates that the 
veteran's lungs showed no significant abnormalities, and the 
chest X-ray study showed no significant abnormalities.  

An October (year not noted) service medical record indicates 
that the veteran stated that he had asthma and was to be 
discharged.  

The October 1950 discharge examination indicates that the 
chest X-ray study was negative, and the lungs showed no 
significant abnormalities.  It was stated that the veteran 
had asthma, shortness of breath, and pain in the chest on 
arising.  The veteran was found to be disqualified from 
service due to bronchial asthma.  

In June 1951, the veteran submitted a claim for compensation 
for bronchial asthma.  He stated that, in September 1950, in 
Stuttgart, Germany, he was treated for bronchial asthma by 
the medical attachment of the Constabulatory Headquarters.  

An August 1951 service department record indicates that the 
veteran had service in Germany from April 1949 to January 
1950.  It was noted that sick reports of the Constabulatory 
Flight Detachment for the period from September 1949 to 
December 1949 were not on file, and efforts to obtain the 
records had been unsuccessful.  It was also noted that 
morning reports of the Constabulatory Flight Detachment from 
September 1949 to December 1949 showed no remarks concerning 
the veteran.  

In August 1951, a statement was submitted by the veteran's 
mother.  She stated that when the veteran was 18 months old, 
his family doctor discovered that he had symptoms of asthma, 
but would outgrow it.  

The veteran's mother stated that, up until the time he 
entered service, he did not have any more treatment for 
asthma.  She stated that, since the veteran's discharge from 
service, he would sleep outdoors because the hot weather 
precluded him from sleeping indoors, could not work in dusty 
places, and would catch cold easily.  

In November 1951, the RO denied the veteran's claim for 
service connection for bronchial asthma.  This decision was 
based on the above-stated evidence. 

In August 1984, the veteran reopened his claim for service 
connection for bronchial asthma.  

An August 1984 VA hospital summary indicates that the veteran 
presented with a history of 6 to 8 weeks of increasing 
shortness of breath and swelling of his ankles and abdomen.  
It was noted that the veteran reported having a long history 
of bronchial troubles since the "early age of about 20," 
but the veteran had never been hospitalized or seen doctors 
for the problem.  The discharge diagnosis was that of chronic 
obstructive pulmonary disease with cor pulmonale, acute 
exacerbation.

In October 1984, the RO found that new and material evidence 
had not been submitted that would warrant reopening of the 
veteran's claim, and the November 1951 RO decision was 
confirmed and continued.  

In March 2003, the veteran applied to reopen his claim of 
service connection for bronchial asthma.  

In May 2003, the RO denied service connection for bronchial 
asthma based on the conclusion that the evidence submitted 
was not new and material. 

The VA medical records dated from 1984 through 2000 show 
treatment for a pulmonary condition.  

Again in June 2003, the RO denied service connection for 
bronchial asthma based on the conclusion that the evidence 
submitted was not new and material. 

In a September 2003 statement, the veteran stated that he had 
never had asthma in his life.  He stated that he got 
bronchitis or bronchial asthma in service, in September 1950.  
He noted that, during his second period of service, the heat 
was so bad that he got bronchitis again, and was discharged 
from the service.  

The veteran also stated that his bout with bronchitis and 
subsequent discharge all occurred within one year of his 
discharge, and therefore should be considered within the 
guidelines applicable to presumptive disabilities.  

At the May 2005 videoconference hearing, the veteran 
testified, in relevant part, that soon after entering his 
second period of service, it was very hot outside, and he had 
an attack of bronchitis or asthma.  He stated that he was 
then given a medical discharge.  

The veteran noted that, during his first period of service, 
while stationed in Germany, he had bronchitis.  He said that 
he had also been treated for his bronchial condition post-
service and had been on "breathing medicine" since a 1984 
hospitalization.  

The veteran stated that, when he was born, he was diagnosed 
as having "a touch of bronchial asthma."  He noted that his 
doctor said he would outgrow the asthma.  The veteran stated 
that when he went into the service, he was found to be 
healthy.  

In the May 2005 decision, the Board reopened the veteran's 
claim of service connection for a lung disorder, based on the 
fact that the veteran's testimony at the May 2005 hearing was 
new and material evidence.  The claim was then remanded in 
order to conduct further development.  

As noted above, in June 2005, the RO requested the National 
Personnel Records Center (NPRC) to furnish the Medical 
Evaluation Board records from the veteran's second period of 
service.  However, in its reply, NPRC stated that those 
records were "fire-related" and were not available.  

The Board notes that records that are "fire-related" were 
likely destroyed by the 1973 fire at the NPRC headquarters in 
St. Louis, Missouri.  In cases such as this, VA has a 
"heightened" duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of this veteran's claim, then, must be 
undertaken with this duty in mind due to the special 
circumstances of this case.  


Law and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection may be granted for any disease or 
disability which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 
3.303(d).  

Service connection also may be granted when the evidence 
shows that the veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  

If a chronic disease during service cannot be shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof has been noted 
during service (or an applicable post-service presumptive 
period), the symptomatology associated with that disorder is 
manifested with continuity after service, and competent 
evidence relates the present condition to that post-service 
symptomatology or an in-service injury.  Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002).  

The burden falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  See Wagner v. Principi, 02-7347 (Fed. Cir. June 
1, 2004); VAOPGCPREC 3-2003 (July 16, 2003).  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  See 38 U.S.C.A. § 1153 (West 2002); 
Wagner, 02-7347.  If this burden is met, then the veteran is 
not entitled to service-connected benefits. Wagner, 02-7347.  
However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the veteran's claim is 
one for incurrence in service.  Id.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2005).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2005).  

The United States Court of Appeals for Veterans Claims (the 
Court) has noted that the implementing regulation for the 
forerunner of 38 U.S.C.A. § 1111, which was VA Regulation 
1063 (1946), stated that the term "clear and unmistakable" 
means obvious or manifest.  Cotant v. Principi, 17 Vet. App. 
116, 127-128 (2003) (Court cited the definition set forth in 
Paragraph D of VA Regulation 1063).  

The Court has stated that the standard of proof for rebutting 
the presumption of soundness is not merely evidence that is 
cogent and compelling, i.e., a sufficient showing, but 
evidence that is clear and unmistakable, i.e., 
undebatable.... [and] the question is not whether the 
Secretary has sustained a burden of producing evidence, but 
whether the evidence as a whole, clearly and unmistakably 
demonstrates that the injury or disease existed prior to 
service.  Cotant, 17 Vet. App. at 132, citing Vanerson v. 
West, 12 Vet. App. at 261.  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  See 38 U.S.C.A. § 5107 (2002); 38 
C.F.R. § 3.102 (2005).  

However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


Analysis

Despite the veteran's mother's August 1951 statement and the 
November 1948 service medical record that indicated that he 
had had asthma at age 9, bronchial asthma or any other lung 
disorder was not noted at the time of the December 1948 or 
September 1950 enlistment examinations.  There is no clear 
evidence of the veteran being symptomatic for lung disease 
prior to being treated during service.  

Consequently, the veteran is presumed to have been in sound 
condition at that time, and the presumption of soundness 
applies in this case.  See 38 U.S.C.A. §§ 1110, 1132, 1137.  

To rebut this presumption, it must be shown by clear and 
unmistakable evidence that a lung disorder existed prior to 
service and that a lung disorder was not aggravated by 
service.  

After a longitudinal review of the record, the Board finds 
that the evidence does not clearly and unmistakably, or 
undebatably, demonstrate that the veteran's lung disorder 
preexisted his entry into service in December 1948.  

On review of the in-service treatment and post-service 
evaluations included in the veteran's file, the Board finds 
that only lay statements, specifically, the veteran's 
mother's August 1951 statement and the November 1948 service 
medical record, indicate that the veteran's lung disorder 
occurred prior to his entrance into the service.  

The Board is not competent to diagnose such conditions 
without medical findings.   See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (the Board may not base a decision on 
its own unsubstantiated medical conclusions).

Therefore, the evidence does not clearly and unmistakably 
establish that that lung disorder existed before examination, 
acceptance and enrollment.  38 U.S.C.A. §§ 1111, 1132; 
Wagner, No. 02-7347, slip op. at 9; see VAOGCPREC 3-2003 
(July 16, 2003).  

Because the presumption of soundness under 38 U.S.C.A. 
§§ 1111 and 1132 has not been rebutted, the Board finds that 
the lung condition must be considered to have been incurred 
in service.  

The Board notes that the veteran exhibited lung symptoms 
during service and was discharged from service due to 
bronchial asthma.  The Board finds that the instances of 
bronchitis and asthma in service cannot be viewed as being 
isolated events, but must be studied in light of the 
veteran's overall history and current findings.  

Having reviewed the entire evidentiary record, and given the 
nature of service-incurred respiratory disease, the Board 
finds in this regard that a basis is presented for concluding 
as likely as not that the currently demonstrated lung 
disability manifested by chronic obstructive lung disease is 
due to that disease process that is now established to have 
had its clinical onset during service.  

In light of these circumstances, and by extending the benefit 
of the doubt to the veteran, service connection for lung 
disability manifested by chronic obstructive pulmonary 
disease is warranted.  



ORDER

Service connection for lung disability manifested by chronic 
obstructive pulmonary disease is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


